Citation Nr: 0513276	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.


FINDINGS OF FACT

1.  There is no medical evidence of diabetes mellitus during 
service or for many years thereafter, nor is there a 
competent opinion that links it to service.

2.  The preponderance of the evidence indicates that the 
veteran did not have service involving duty or visitation in 
the Republic of Vietnam.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); 
VAOPGCPREC 7-93; VAOPGCPREC 27-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has reviewed this case for compliance with Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These provisions define 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2002 rating decision, the July 
2003 Statement of the Case, and a VCAA notice letter sent to 
the veteran by the RO in May 2002 adequately informed him of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, a May 2002 
letter from the RO to the veteran informed him of the type of 
evidence that would substantiate his claim.  He was 
additionally informed that he could obtain and submit private 
evidence in support of his claim, and that he could  have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  Additionally, the RO letter 
informed the veteran that ultimately it was his 
responsibility to obtain and send to the RO evidence 
supporting his claim - in effect, he was notified that he 
should submit any evidence in his possession.  See 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Neither the veteran nor his representative has 
identified any prejudicial defect as to either content or 
timing of notice.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).  Moreover, in an August 2003 VA 
Form 9, the veteran demonstrated actual notice of the type of 
evidence that would substantiate his claim under the facts 
and law of this case, insofar as he wrote that he would 
search for proof of Vietnam "ground" service, and would 
search for a photograph of himself in Vietnam.  Id.  It has 
been over a years and six months since the written statement 
from the veteran but still no such evidence has been received 
by VA.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself, herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in May 2002, before the November 2003 RO decision 
that is the subject of this appeal. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements, or addressing the precise 
language contained in VA regulations regarding the "fourth 
element," is harmless, non-prejudicial error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  Mayfield, supra. 

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records and service personnel records.  In addition, 
as noted above, the RO contacted the veteran by letter and 
asked him to identify all medical providers who treated him 
for diabetes mellitus from service forward.  The RO has 
obtained all identified evidence.  The medical records 
indicate that diabetes was first suspected in 1999 and was 
more firmly diagnosed and treated in 2000.

As to any duty to provide an examination and/or opinion 
addressing the question of whether diabetes began during or 
is causally linked to service, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

With no diagnosis of or findings attributed to diabetes until 
over 25 years post-service, the Board finds that there is no 
duty to provide a medical examination or opinion.  Arguably, 
38 U.S.C. § 5103A mandates a nexus opinion when there are 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, while there is medical evidence of a 
current diagnosis of diabetes mellitus, there is no 
suggestion of a symptom, clinical finding, or laboratory 
finding attributed to diabetes either during service or until 
more than 25 years thereafter.  The Board acknowledges that 
the veteran claims that presumptive service connection for 
diabetes mellitus is warranted based on claimed exposure to 
Agent Orange during duty or visitation on the ground in 
Vietnam.  However, as will be discussed below, the 
preponderance of the evidence indicates that the veteran did 
not have service including duty or visitation in the Republic 
of Vietnam, within the meaning of the applicable legal 
authority (38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 7-93; 
VAOPGCPREC 27-97), and the medical evidence does not show the 
veteran's diabetes until more than 25 years post-service with 
no suggestion of a causal link to service.  Accordingly, the 
Board concludes that no additional development is required 
based on the facts of this case, to include a medical 
examination and/or opinion where the examiner would be asked 
whether there is a causal link between a current diagnosis 
and service medical records that contain no suggestion of the 
disability and service personnel records that do not 
substantiate duty or visitation in the Republic of Vietnam.  
38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); compare Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's, claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records contain no notation 
regarding treatment, history, or complaints attributed to 
diabetes mellitus.  His service personnel records indicate 
that he served on-ship in the coastal waters outside of 
Vietnam.  He also had flight duty over Vietnam as an aerial 
photographer.  He contends that during his flight duties his 
plane occasionally landed in Vietnam, so that the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(e) should apply 
(see "Laws and Regulations" below).  The service personnel 
records contain no indication that his planes landed in 
Vietnam.

Private treatment records show that diabetes mellitus was 
first suspected in August 1999, and that since that time the 
diagnosis has been confirmed.  VA records of treatment show 
that the veteran was seen for "newly diagnosed" diabetes 
mellitus  in February 2000.  He is taking medication for his 
diabetes, but is not in need of insulin.

In his August 2003 VA Form 9, after being informed that he 
would need to show duty or visitation in the Republic of 
Vietnam in order for the presumption of exposure to Agent 
Orange and the presumption of service connection for diabetes 
mellitus to take effect in this case, the veteran wrote that 
he would search for proof of Vietnam ground service.  He 
wrote that during service he was on flight status, which 
required a minimum of 8 hours of flight a month.  He 
indicated that he would search for a photograph of him on the 
ground in Vietnam.  VA has not since received evidence of in-
service duty or visitation in the Republic of Vietnam.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).    
Certain chronic disabilities, to include diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e), to 
include diabetes mellitus, shall be presumed to be due to 
exposure to such herbicide agents if they have become 
manifest to a degree of 10 percent or more at any time after 
service (except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  In addition, the United States 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded by presumptive laws and 
regulations from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

VA General Counsel has concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  A 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.  

Also, service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
(Emphasis added.)  The VA General Counsel has determined that 
the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period).  VAOPGPREC 27-
97.

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Analysis 

As an initial matter, the Board acknowledges that the 
veteran's representative, in an April 2004 Appellant's Brief, 
argues that 38 U.S.C.A. § 1154(b) is for application in the 
present case.  Although the veteran received awards and 
decorations related to combat missions of his ship, he has 
not contended that he was exposed to Agent Orange or other 
herbicides while engaged in combat with the enemy.  As 
exposure to Agent Orange is the contended in-service injury 
in this case, and the injury is not contended to have been 
incurred while engaged in combat with the enemy, 38 U.S.C.A. 
§ 1154(b) is not for application under the facts of this 
case.

The veteran's factual contention in this case is that he had 
duty on the ground in the Republic of Vietnam in connection 
with his aerial photography reconnaissance missions.  A 
showing of service involving duty or visitation in the 
Republic of Vietnam would indeed be sufficient to invoke the 
presumption of exposure to herbicide agents and the 
presumption of service connection for diabetes mellitus due 
to exposure to herbicide agents (including Agent Orange).  
See 38 C.F.R. §§ 3.307, 3.309(e).  In its efforts to 
substantiate the veteran's claims of duty or visitation 
within the Republic of Vietnam, the RO has obtained the 
veteran's service medical records and service personnel 
records.  However, they contain no indication of duty or 
visitation within the Republic of Vietnam.  The Board 
acknowledges the veteran's contentions that he did set foot 
in Vietnam in connection with his aerial photography 
missions, and acknowledges that it is possible that he did 
indeed set foot in Vietnam.  However, the Board considers the 
contemporaneously prepared service department documentation, 
indicating that the veteran served on-ship and in locations 
outside of Vietnam, but not in Vietnam, to be more probative 
than the veteran's recollections many years later on this 
point.  As the preponderance of the evidence is against the 
claim of service in the Republic of Vietnam, the Board finds 
that the presumption of exposure to Agent Orange and the 
presumption of service connection for diabetes mellitus are 
not for application.

As the veteran appears to understand, his service on ship in 
the waters outside of the Republic of Vietnam, and his high-
altitude flights over Vietnam, are not in themselves 
sufficient to warrant the presumption of exposure to Agent 
Orange and the presumption of service connection for diabetes 
mellitus.  See VAOPGCPREC 7-93; VAOPGCPREC 27-97.

The Board has also considered whether entitlement to service 
connection for diabetes mellitus is warranted on a direct, 
non-presumptive basis in this case.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Diabetes is not shown 
until many years after service, and there is no competent 
medical evidence linking the veteran's current diabetes 
mellitus to any incident of service or indicating that 
diabetes mellitus began during service.  Accordingly, service 
connection for diabetes mellitus is not warranted on a direct 
basis.  See 38 C.F.R. § 3.303(b),(d);  Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board further notes that the evidence does not show, and 
the veteran does not contend, that he had diabetes mellitus 
within one year of separation from active service.  Private 
and VA medical evidence shows clearly that diabetes mellitus 
was first suspected and diagnosed in the years 1999 and 2000, 
many years after service.  Accordingly, the presumptions of 
38 C.F.R. §§ 3.307 and 3.309(a) (providing in part for a 
presumption of service connection for diabetes mellitus if 
shown to a compensable degree within one year of discharge 
from service) are not for application under the facts of this 
case.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The veteran is advised that should he provide to VA 
corroborating evidence of service within the Republic of 
Vietnam, to include duty or visitation within the Republic of 
Vietnam, this would likely constitute new and material 
evidence to reopen his claim for service connection for 
diabetes mellitus.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


